NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 4 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 18-30250

                Plaintiff-Appellee,              D.C. No. 9:18-cr-00026-D-1

 v.
                                                 MEMORANDUM*
RICARDO ORTIZ CRUZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                     Argued and Submitted December 11, 2019
                               Seattle, Washington

Before: GRABER and GOULD, Circuit Judges, and EZRA,** District Judge.

      Petitioner Ricardo Ortiz Cruz appeals the district court’s denial of his motion

to suppress ammunition seized from his vehicle. We affirm.

      Although we review the denial of a motion to suppress de novo, we review a

district court’s underlying factual findings for clear error. United States v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
Fernandez-Castillo, 324 F.3d 1114, 1117 (9th Cir. 2003). We hold there was no

clear error in the district court’s determination of the officer’s credibility. The

district court was not required to disbelieve the testifying agent. This is not a case,

as in Anderson v. City of Bessemer City, 470 U.S. 564, 575−81 (1985), in which

objective evidence contradicts the witness’s story or the story itself is so

inconsistent that a reasonable factfinder would not credit it. Furthermore, this is

not a situation in which there is absolute proof of a lie.

      The district court’s decision necessarily involved a personal assessment of

demeanor and other aspects of credibility, as well as consideration of the

documents. The district court did not clearly err by considering Officer Granado’s

statements at the evidentiary hearing in determining whether he had reasonable

suspicion to believe that the operator of the vehicle was evading border patrol. As

to the broader reasonable suspicion analysis, if Officer Granado is credible, then

the search and seizure were lawful and the motion to suppress was properly denied.

Counsel conceded as much at oral argument.

      AFFIRMED.




                                           2                                     18-30250